DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-20 have been examined. 
Response to Arguments
Applicant's arguments filed on 01/04/2021 have been fully considered but they are not persuasive.
With respect to U.S.C. 101 rejection, Applicant is of the opinion that claims are not directed to abstract idea and do not describe commercial or legal interactions and not limited to merely agreements in the form of contracts or other legal obligations. Further, Applicant is of the opinion that in step 2B examiners must consider whether the additional elements, individually and in combination, represent well-understood, routine, conventional activity, or whether they provide “significantly more” that the recited judicial exception. Additional, Applicant is of the opinion that claim 1 is similar to Example 40 published with the 2019 Guidance. However, Examiner respectfully disagrees. 
The claims involve a series of steps for converting one type of license into a second type based on rules and in response to a request, and then providing the second type of license to the owner, which is a process that deals with licenses, which are legal agreements, and more specifically involves converting one type of legal agreement into another by changing one or more terms of the agreement. 
With respect to additional elements cannot properly be considered as conventional and provide a practical application. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
With respect to Step 2B arguments, Examiner notes based on the office guideline Step 2B only be considered when examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity.
Additionally, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a software license and a cloud software license in a cloud computing environment, a 
Claim 1 is not similar to example 40, because example 40 is directed to a network technology where method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. The collected data can then be used to analyze the cause of the abnormal condition. This provides a .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-7 are directed to a method, claims 8-14 are directed to a non-transitory computer-readable storage medium, and claims 15-20 are directed to a system comprising a memory and a processor. Therefore, these claims fall within the four statutory categories of invention. 
The claim(s) recite(s) converting a license/contract. Specifically, the claims recite “receiving . . . a set of rules for converting a . . . license . . . to … license . . . the set of rules to control a conversion of terms . . .; storing…the set of rules in set of records in repository…; providing…a graphical user interface …; receiving . . . a request to convert the . . . license to the . . . license, the request comprising an identifier of the . . . vendor Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for converting one type of license into a second type based on rules and in response to a request, and then providing the second type of license to the owner, which is a process that deals with licenses, which are legal agreements, and more specifically involves converting one type of legal agreement into another by changing one or more terms of the agreement. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the use of a software license and a cloud software license in a cloud computing environment, the processor, a graphical user interface, repository, the computer readable storage medium, and the storage device 
The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a software license and a cloud software license in a cloud computing environment, a processor, graphical user interface, a repository, a computer readable storage medium, and a storage device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of license/contract conversion. As discussed above, taking the claim elements separately, the software license and a cloud software license in a cloud computing environment, the processor, the graphical user interface, the repository, the computer readable storage medium, and the storage device perform the steps or functions of receiving a set of rules, storing the set of rules, providing an interface, receiving a request, identifying the set of rules, converting the software license to the cloud software license by changing one or more terms of the software license according to the set of rules, notifying the user, and transmitting the cloud software license. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of license/contract conversion. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot 
           Dependent claims 2-7, 9-14, and 16-20 further describe the abstract idea of converting a license/contract. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685